Case 3:17-cv-00939-WHA Document 2690-13 Filed 01/28/19 Page 1 of 9




                 EXHIBIT 4 
UNREDACTED VERSION
   OF DOCUMENT
SOUGHT TO BE SEALED 
Case 3:17-cv-00939-WHA Document 2690-13 Filed 01/28/19 Page 2 of 9
Case 3:17-cv-00939-WHA Document 2690-13 Filed 01/28/19 Page 3 of 9
Case 3:17-cv-00939-WHA Document 2690-13 Filed 01/28/19 Page 4 of 9
Case 3:17-cv-00939-WHA Document 2690-13 Filed 01/28/19 Page 5 of 9
Case 3:17-cv-00939-WHA Document 2690-13 Filed 01/28/19 Page 6 of 9
Case 3:17-cv-00939-WHA Document 2690-13 Filed 01/28/19 Page 7 of 9
Case 3:17-cv-00939-WHA Document 2690-13 Filed 01/28/19 Page 8 of 9
Case 3:17-cv-00939-WHA Document 2690-13 Filed 01/28/19 Page 9 of 9
